Applying for Certiorari, or writ of review, to the 31st Judicial District Court, Parish of Jefferson Davis, John A. Patín, Judge.
Before FORET, LABORDE and YELVERTON, JJ.
WRIT GRANTED AND MADE PEREMPTORY: The trial court erred in not allowing relator to present witness testimony at his evidentiary hearing to challenge the veracity of Stoute’s testimony. La.R.S. 15:492. Therefore, this case is remanded to the trial court for an evidentiary hearing at which time the trial judge is ordered to allow relator to call additional witnesses to testify. However, this hearing is limited to establishing the veracity of Stoute’s testimony denying a prior arrest, pursuant to the Supreme Court’s order. See, State v. Landry, 531 So.2d 254 (La.1988).